Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cancellation and amendments to claims overcome the previously presented rejections.  
The active ingredient in the claimed method is a previously known compound Cas No. 1818393-16-6.  A reference could not be found for the administration of this compound to treat osteoarthritis.  

Claims 8-12 and 13-21 are pending.  
Claims 8-12 and 13-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625